Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 25 May 1814
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



St. Petersburg May 25th 1814

Having recieved no letter from you since No: 4 my best friend, I flatter myself you left Reval soon after writing it and that you are at this time at Gottenburg almost every one to whom I have spoken about the detention of your letters assure me that they are read at the Post Office, and that this is the real cause of their delay. you appear to have had some suspicion of this yourself, from the observation you make in your no 3, and I really think with you that a man’s letters to his Wife might be spared. Although I care little about this circumstance, I wish you would put a Wafer under your Seal, as I have no objection to throwing a few impediments in the way of their curiosity, and adding add a little difficulty to their research to enhance the pleasure of the perusal. I could almost wish they would honour this with their notice they might see how truely sensible I am of their politeness.
Mr. de Tracy called on me last evening to announce his departure which though not fixed, will probably be in the course of a few days. He politely offer’d to take any commission I might have for Paris, and regretted that he could not take letters for you to Mr. Crawford—
Mr S. passed the evening at the Countess’s where he met the usual company, the little Man, said there would be no peace between us, that twenty thousand men were going from Spain and that three thousand were actually on their way, these were the best Negociators. Lord Castlereah, was to leave Paris the 4 5th or 6 of this Month for London. It is said the Coronation took place on the 4th.
No 5 is this moment put into my hands  11 days after the date. I fear you did not recieve my letter before your departure but it gives me much pleasure to think that you were at last likely to get away. and I sincerely hope you were not frustrated in your intentions. I presume your stay in Stockolm will be very short I shall therefore continue to direct my letters to Gottenburg. your stay at Reval as been excessively tedious but it has perhaps kept you out of much anxiety and uneasiness, concerning the present prospect of affairs.
The English Mails are not to come oftener than once in ten days for the future which is a little unpleasant to the Merchants here. Mr Norman is not yet gone, he is hourly waiting for news from Mr Harris, who to the astonishment of every one has not been heard from.
You will have found a number of your dispatches at Stockolm, they were forwarded by Mr Peron, who had a Courier’s Pass, and would probably arrive before you; a great many have been recieved here for you from the Count Romanzoffs, but I immediately put all the letters into the hands of Mr S. without knowing what they contain. I am very much obliged to you for your permission and for the confidence you place in me regarding your private letters: I never meant to express a desire to see any but those which come from our immediate families, and will certainly be cautious not to abuse the trust reposed in me.
Thursday 26 May.
I left my letter open thinking I might possibly recieve a letter from you dated Stockolm I do not quite despair of it yet although I think it hardly probable—
You can readily concieve our impatience for the reception of the letters which Mr Clay brought You will no doubt have forwarded them immediately after your arrival so that we may expect them in the course of a few days as your stay at Stockolm will probably not exceed eight days. Write me how you found our old acquaintance, the Counts politeness promises much satisfaction and pleasure during your short residence
Mr Galatin, and Mr Bayard, will most likely be in Gottenburg before you arrive there, and something decisive will be arranged concerning the time of your absence or return. if any thing can be done there to promote the interests of our Country, I should be the last to regret our separation.
Charles has written you a letter which I enclose, it is all his own, and you will smile at the complaint which he makes about your letters. he is better than he was though far from well, I have sent him to School though the Dr. disapproves of the crossing the Water. there is no prospect of the Bridge, as more Ice is expected, we all Join in your wish that it was at Nova Zembla—Adieu God grant you health and spirits to get through your task and believe me ever affectionately yours 
L. C. AdamsSt Petersburg May 27
I have open’d my letter to add a few lines before I send it to the Post Office Mr Roddie has been so good as to write according to your request and to inform me that you actually sailed on Sunday. I am rejoiced at your being freed at last from your unpleasant confinement. There are letters just arrived in Town which bring very good news. I understand our affairs are nearly settled and very well by our friends in England.
God Bless you
